United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 25, 2017               Decided July 20, 2018

                         No. 16-7065

OSCAR SALAZAR, BY HIS PARENTS AND NEXT FRIENDS, ADELA
            AND OSCAR SALAZAR, ET AL.,
                      APPELLEES

                               v.

               DISTRICT OF COLUMBIA, ET AL.,
                       APPELLANTS

                 CHARTERED HEALTH PLAN,
                       APPELLEE


             Consolidated with 16-7085, 16-7100


        Appeals from the United States District Court
                for the District of Columbia
                    (No. 1:93-cv-00452)


    Richard S. Love, Senior Assistant Attorney General,
Office of the Attorney General for the District of Columbia,
argued the cause for appellants. With him on the briefs were
Karl A. Racine, Attorney General, Todd S. Kim, Solicitor
General at the time the briefs were filed, and Loren L. AliKhan,
Deputy Solicitor General at the time the briefs were filed.
                              2
    Kathleen L. Millian argued the cause for plaintiffs-
appellees. With her on the briefs were Martha Jane Perkins,
Zenia Sanchez Fuentes, and Lynn E. Cunningham.

    Jonathan H. Levy, Allen Snyder, and Daniel Bruner were
on the brief for amici curiae Legal Aid Society of the District
of Columbia, et al. in support of appellees.

    Before: HENDERSON and MILLETT, Circuit Judges, and
GINSBURG, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge MILLETT.

     MILLETT, Circuit Judge: This case involves an injunction
garbed in the clothing of a consent decree modification.
While district courts generally have discretion under Federal
Rule of Civil Procedure 60(b)(5) to adjust the terms of an
existing consent decree in light of changed circumstances, the
issuance of a new injunction must meet the strict preconditions
for such exceptional relief set out in Federal Rule of Civil
Procedure 65. Because the district court’s order in this case
provided brand new relief based on brand new facts alleging
violations of a new law without the requisite findings for an
injunction, it crossed the line from permissibly modifying into
impermissibly enjoining. For that reason, we reverse the
district court’s order, vacate the new injunctive relief, and
remand for proceedings consistent with this opinion.

                               I

                              A

    By way of background, under long-established practice,
federal courts may enter, as final judicial orders, consent
decrees that reflect the agreement of the parties to forward-
                                3
going injunctive relief, as long as the consent decree arises
from and resolves a dispute “within the court’s subject-matter
jurisdiction[.]” Frew v. Hawkins, 540 U.S. 431, 437 (2004).
Once a consent decree has been entered, Federal Rule of Civil
Procedure 60(b) empowers the court to modify its terms to the
same extent as any other final judgment. See United States v.
Western Elec. Co., 46 F.3d 1198, 1205 (D.C. Cir. 1995) (citing
System Fed’n No. 91 v. Wright, 364 U.S. 642, 651 (1961)); see
also Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 233–234
(1995) (“Rule 60(b) * * * merely reflects and confirms the
courts’ own inherent and discretionary power, firmly
established in English practice long before the foundation of
our Republic, to set aside a judgment whose enforcement
would work inequity.”) (internal quotations and citations
omitted).

    As relevant here, Rule 60(b) permits modification or relief
from a judgment when: (i) it “has been satisfied, released or
discharged;” (ii) “it is based on an earlier judgment that has
been reversed or vacated;” (iii) “applying it prospectively is no
longer equitable,” FED. R. CIV. P. 60(b)(5); or (iv) there is “any
other reason that justifies relief,” FED. R. CIV. P. 60(b)(6).

     When a party seeks relief under Rule 60(b), that party
bears the threshold burden of proving that a “significant
change” in legal or factual circumstances “warrants revision of
the decree.” Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S. 367,
383 (1992). For a change in the law to be significant, it must
“make legal what the decree was designed to prevent,” or
otherwise effect a material change in the governing legal
regime. Id. at 388. A change in the facts qualifies as
significant if it makes compliance with the decree
“substantially more onerous,” “unworkable because of
unforeseen obstacles,” or “detrimental to the public interest.”
Id. at 384.
                               4

                               B

     Title XIX of the Social Security Act, 42 U.S.C. § 1396, et
seq.—commonly known as Medicaid—is a federal subsidy
program that underwrites participating States’ provision of
medical services to “families with dependent children and [to]
aged, blind, or disabled individuals, whose income and
resources are insufficient to meet the costs of necessary
medical services.” Armstrong v. Exceptional Child Ctr., Inc.,
135 S. Ct. 1378, 1382 (2015) (quoting 42 U.S.C. § 1396-1).
Participating States receive federal funds that are subject to
congressionally mandated controls and directives. See id.

      With exceptions not relevant here, both federal and local
law have long required the District of Columbia to make
Medicaid eligibility determinations within 45 days of an
application for benefits, 42 C.F.R. § 435.912(c)(3); D.C. Code
§ 4–205.26, and to provide Medicaid recipients timely notice
of any proposed termination, discontinuation, or suspension of
eligibility, see, e.g., 42 C.F.R. §§ 435.919(a), 431.200 (1993).
As a general rule, the District must annually “recertify”—that
is, renew—the eligibility of its Medicaid recipients to maintain
their benefits.       Compare 42 C.F.R. § 435.916 (2016)
(prescribing “renewal” of Medicaid eligibility), with Salazar v.
District of Columbia, 954 F. Supp. 278, 292–294 (D.D.C.
1996) (“Liability Order”) (referring to the legacy eligibility
redetermination process as “recertification”).

    Historically, the District conducted the application and
recertification processes by paper and mail. That system
required beneficiaries to take the affirmative step of mailing in
the required paperwork to continue their benefit eligibility.
See Liability Order, 954 F. Supp. at 282–283, 292.
                               5
     In 2010, the Patient Protection and Affordable Care Act,
Pub. L. 111-148, 124 Stat. 119 et seq. (“Affordable Care Act”),
wrought several changes in the District’s eligibility and
recertification processes. Under the Affordable Care Act, the
majority of Medicaid applicants and recipients have their
eligibility determined by the amount of modified adjusted gross
income that they report on their federal income taxes. The Act
thus uses household tax information to assess income,
household composition, and family size. See 42 C.F.R.
§§ 435.901–435.911, 435.916.

     For such tax-based eligibility determinations, the District
had to replace its old paper recertification system with a new
passive renewal model. The passive renewal program first
attempts to automatically renew eligibility based on available
electronic federal and local tax records. See 42 C.F.R.
§ 435.916(a). If the data necessary for passive renewal are
unavailable, then the District must ask the Medicaid recipient
to provide the missing information before renewing Medicaid
eligibility. Id. § 435.916(a)(3).

     The District began to implement its passive renewal
system in late 2012 by building a new, automated eligibility
system called the DC Access System. When the DC Access
System is fully realized, the District plans to retire its legacy
application and recertification system.          However, the
transition from the old system to the new DC Access System
has been halting, due to “technology challenges, contracting
issues, and funding.” J.A. 827. The plodding transition
between systems proved problematic for many individuals’
Medicaid application and renewal process. J.A. 1298.
                               6
                               C

                               1

     In 1993, long before the Affordable Care Act emerged on
the scene, Plaintiffs—a broad group of Medicaid applicants
and recipients—filed a class action against the District of
Columbia principally alleging that the District’s administration
of its Medicaid program violated the Medicaid statute, its
implementing regulations, District of Columbia law, and the
United States Constitution.

     The putative class action proved actually to be an
amalgamation of several subclasses, and within each subclass
the Medicaid applicants and recipients asserted a distinct and
“particular set of claims.” Salazar v. District of Columbia,
106 F. Supp. 3d 114, 115 (D.D.C. 2015). In 1994, the district
court certified a class consisting of five Subclasses. The first
two Subclasses, which involved Medicaid-eligible newborns
and certain hospitalized applicants, settled before trial and are
not at issue here. Of the remaining three, Subclass III
consisted of individuals who alleged delayed processing of
their initial Medicaid applications. Subclass IV consisted of
individuals who alleged that the District failed to comply with
pre-Affordable Care Act requirements to provide adequate
advance notice of the termination or suspension of Medicaid
eligibility. Liability Order, 954 F. Supp. at 326–328. And
Subclass V consisted of individuals alleging that the District
failed to give notice of or to provide the early and periodic
screening, diagnostic, and treatment services required for
Medicaid-qualified children (“Early Childhood Services”)
required by 42 U.S.C. § 1396a(a)(43) (1996).

    After a bench trial in 1996, the District was found liable to
Subclasses III, IV, and V for numerous violations of the law.
                               7
See Liability Order, 954 F. Supp. at 280–281, 324–333. For
the Medicaid applicants composing Subclass III, the district
court found that the District failed to meet the 45-day deadline
for processing Medicaid applications for over half of all
pending applications. Id. at 325–326. The District’s delay
left more than a hundred sick and impoverished children and
adults without medical treatment each month. Id. at 325.

     As for the individuals in Subclass IV facing suspension or
termination of their benefits, the court held that a pattern of
critical failures in the District’s Medicaid recertification
process violated the due process rights of the Subclass
members and also ran afoul of various statutes and regulations.
Liability Order, 954 F. Supp. at 326–327.

     Finally, for the children and their parents that composed
Subclass V, the court ruled that the District was violating its
Early Childhood Services obligations by failing (i) to
adequately notify eligible families about Early Childhood
Services, (ii) to ensure that children eligible for such services
receive complete screening services and necessary follow-up
diagnoses and treatments, and (iii) to provide scheduling and
transportation assistance to Early Childhood Services
recipients. Liability Order, 954 F. Supp. at 328–333.

                               2

     The District appealed. In 1999, while that appeal was still
pending, the parties reached a settlement agreement, which the
district court approved as the governing Consent Decree in this
case. The Consent Decree divided the District’s obligations
by sections that very roughly mapped onto the remaining
Subclasses, albeit (alas) with non-corresponding roman
numerals.
                               8
     Sections II and IV of the Consent Decree (which, to escape
all the roman numerals, we will refer to as the “Eligibility
Provisions”) addressed Subclass III’s grievances concerning
the District’s slow handling of initial Medicaid applications.
It generally required the District to determine Medicaid
eligibility within 45 days of an application’s submission.

    Section III of the Consent Decree (the “Renewal
Provisions”) addressed the District’s failure to provide the
legally required notice to Subclass IV members of the need to
renew their Medicaid eligibility, and it mapped out a detailed
schedule for the District to follow in processing recertification
forms and providing advance notice to beneficiaries of the
District’s eligibility determinations.

     Finally, Sections V and VI (the “Early Childhood
Provisions”) remedied the District’s failures to provide notice
of and to deliver Early Childhood Services to the Subclass V
members by requiring the District to adopt a variety of
measures designed to improve access to and the provision of
Early Childhood Services. Section V of the Consent Decree
applies only to “Medicaid recipients”—that is, persons already
enrolled in the Medicaid program. Section VI of the Consent
Decree required the District to “effectively inform all pregnant
women, parents, child custodians, and teenagers” whom the
District had “found eligible for Medicaid benefits” of the
availability of Early Childhood Services. J.A. 286 ¶ 54.

    Each Consent Decree section prescribed specific criteria
for measuring when the District had satisfied the terms of the
Consent Decree and could exit from its governance, generally
framed in terms of demonstrated levels of compliance over a
                                   9
specified period of time. 1 The Consent Decree would
automatically terminate in its entirety “at the same time” the
last remaining section of the Consent Decree was satisfied and
coverage ended. J.A. 296.

    The district court “retain[ed] jurisdiction of this matter to
make any necessary orders enforcing or construing this Order.”
J.A. 296 ¶ 79. The Decree also provided that either party
could, at any time, move the court to modify the Consent
Decree if a “change of law” materially affected the District’s
continuing obligations under the Consent Decree. J.A. 293
¶ 70.    The district court’s review of any request for
modification was to be controlled by the “general body of
federal law governing motions to modify orders in contested
matters pursuant to Rule 60(b) of the Federal Rules of Civil
Procedure[.]” J.A. 294 ¶ 72.



     1
       See, e.g., J.A. 254 ¶ 8, 294 ¶ 74 (establishing that the District
would satisfy the Eligibility Provisions’ application processing
obligations by timely processing at least 95% of all initial
applications averaged over any four consecutive months for three
years); J.A. 261 ¶ 17, 262 ¶ 19, 294–295 ¶ 75 (the Renewal
Provisions’ recertification compliance would be satisfied upon the
District’s processing of at least 95% of all recertifications for “non-
Public Assistance, non-foster care, Medicaid recipients” averaged
over any four consecutive months for three years); J.A. 295 ¶ 76
(District could end court oversight of the Early Childhood
Provisions’ eligibility renewal processes by showing its systems
“accurately confirmed the eligibility status of 98% of all requests for
eligibility verification for twenty-two (22) of twenty-four (24)
consecutive months and accurately confirmed the eligibility status of
at least 95% of all requests for each of the other two (2) months * * *
and have accurately confirmed the eligibility status of at least 98%
of all requests for” one month that Plaintiffs were designated to
randomly select).
                               10
                               3

     Over the next fourteen years, several provisions of the
Consent Decree terminated. In 2009, the parties agreed that
the District had come into compliance with the standards
governing the timely processing of initial Medicaid
applications for the Plaintiffs in Subclass III. As a result, the
district court “vacated” the Eligibility Provisions (Sections II
and IV) of the Consent Decree. Salazar v. District of
Columbia, No. 93-452, MINUTE ORDER (D.D.C. Feb. 24, 2009)
(“2009 Vacatur Order”). The district court also specifically
ordered that its “supervision over” the Eligibility Provisions of
the Consent Decree “is ended.” Id. (adopting the language of
the proposed order).

    The Renewal Provisions for Subclass IV were the next to
go. The District requested termination of the Renewal
Provisions following enactment of the Affordable Care Act
because that law materially changed the law governing the
renewal of beneficiaries’ Medicaid eligibility. Specifically,
the Act required the District (and States) to implement a
passive renewal system that started with the individual’s
federal tax filing and generally required no affirmative action
by the beneficiary. See 42 U.S.C. § 1396a(e)(14); 42 C.F.R.
§ 435.916(a)(2).

    In October 2013, the district court granted the District’s
motion. The court explained that the Affordable Care Act
“created a ‘significant change in circumstances’”—indeed,
“almost a seismic change” in the governing law—“that justifies
termination of the [Renewal P]rovisions of Section III[.]”
Salazar v. District of Columbia, 991 F. Supp. 2d 34, 37 (D.D.C.
2013) (“2013 Termination Order”) (citing FED. R. CIV. P.
60(b)(5)). “There is simply no comparison,” the court
continued, “between the statutory framework that existed at the
                               11
time th[e] Court made its factual findings in 1996 and what
implementation of the [Affordable Care Act] envisions.” Id.
The two legal regimes are “apples and oranges.” Id.

     In particular, the Affordable Care Act’s “brand new
recertification procedure” was “in direct conflict with the
renewal process set forth in” the Renewal Provisions of the
Consent Decree, and rendered the steps required of the District
under the notice requirements of the Consent Decree
“inaccurate, confusing, and unnecessary.” 2013 Termination
Order, 991 F. Supp. 2d at 37. Even the Plaintiffs “concede[d]
that the [Renewal P]rovisions * * * are either in conflict with
the [Affordable Care Act] or are outdated and * * * no longer
relevant.” Id. at 38. The court accordingly entered an order
providing that the District was “relieved from complying with”
the Renewal Provisions. Id. at 39. The Plaintiffs did not
appeal that decision.

     After the 2009 Vacatur Order and the 2013 Termination
Order, no provisions of the Consent Decree relating to
Medicaid eligibility determinations or renewals remained in
effect. The only portions of the Consent Decree that were still
operative on the District were the Early Childhood Provisions,
which governed issuing notice about and the delivery of Early
Childhood Services for already Medicaid-eligible children and
their family members in Subclass V. Over the next two years,
the parties continued to litigate various issues concerning those
portions of the Consent Decree, as well as ancillary
reimbursement issues.

                               D

     In December 2015, the Plaintiffs filed a motion for a
preliminary injunction to require the District to (i)
provisionally approve all Medicaid applications that had been
                               12
pending for more than 45 days, until the District made a final
determination, and (ii) continue the eligibility of all Medicaid
recipients due to be renewed, until the District was able to
demonstrate that its technology and business processing
systems function in an adequate and timely manner. The
motion alleged widespread failures by the District to process
Medicaid applications and renewals under the Affordable Care
Act, as well as significant technological problems that resulted
in the improper termination of Medicaid benefits.

     While the preliminary injunction motion was being
briefed, the District resolved “all of the thousands of
remaining” Medicaid processing errors. Salazar v. District of
Columbia, 177 F. Supp. 3d 418, 440 (D.D.C. 2016) (“2016
Order”).

     Roughly one week after briefing on the preliminary
injunction concluded, the Plaintiffs filed a motion under
Federal Rules of Civil Procedure 60(b)(5) and (b)(6) to
“modify” the Consent Decree to achieve precisely the same
relief as the pending motion for a preliminary injunction, with
the small difference that the Rule 60(b) motion also asked for
monthly reporting by the District. Salazar, No. 93-452, PLS.’
MOTION FOR MODIFICATION OF THE SETTLEMENT ORDER, ECF
No. 2093 at 1 (Feb. 9, 2016); see 2016 Order, 177 F. Supp. 3d
at 423 (noting that the two motions “request precisely the same
relief”).

     On April 4, 2016, the district court granted the Plaintiffs’
motion to modify the Consent Decree and then denied the
motion for a preliminary injunction as moot. 2016 Order, 177
F. Supp. 3d at 423–424. The court recognized that its decision
provided the Plaintiffs “additional injunctive relief, based on
the new [post-Affordable Care Act] factual circumstances.”
Id. at 441 (internal quotation omitted) (emphases in original).
                                13
The court also acknowledged that, because of its past
modifications, “no provisions of the [Consent Decree] relating
to Medicaid application processing or benefits renewal
remained in effect,” and that the “only portions” of the Consent
Decree still “in force” applied to “programmatic elements of
the District’s Medicaid program * * * related to the delivery of
[Early Childhood Services].” Id. at 426. The district court
nonetheless decided that “common sense” dictated that “issues
affecting initial applications and renewals are clearly related
to” the remaining Subclass seeking Early Childhood Services
because “a child cannot obtain [these services] when he or she
lacks Medicaid eligibility.” Id. at 442–443 (internal quotation
omitted).

     On that basis, the district court ordered the District (i) to
provisionally approve all Medicaid applications pending more
than 45 days, and (ii) to continue for ninety days the eligibility
of Medicaid recipients who were up for renewal. See 2016
Order, 177 F. Supp. 3d at 443–445. In neither case did the
district court confine its relief to children or families with
children. The court also ordered that these remedies “remain
in place” indefinitely, “until [the District] demonstrate[d] to the
[c]ourt” that the District’s technology systems were
“functioning as required to ensure and protect the rights of
Medicaid recipients and applicants[.]” Id. at 442 n.16
(internal quotation omitted).         In so ruling, the court
acknowledged the District’s “substantial progress * * * in
addressing the problems caused by changes in its
administration of the Medicaid program to comply with the
[Affordable Care Act].” Id. at 423; see also id. at 430, 435.
Still, the court decided it was appropriate to impose structural
injunctive relief because the District had not “entirely
remediate[d]” all of the identified problems, id. at 430, and the
court had “no assurance” that eligibility determination issues
“w[ould] not arise again,” id. at 441.
                              14

     The district court subsequently entertained several
motions concerning the 2016 Order. On May 17, 2016, the
court granted the District’s motion to stay the 2016 Order
pending appeal. Salazar, No. 93-452, ORDER GRANTING
MOTION TO STAY, ECF No. 2134 (D.D.C. May 17, 2016).
Two weeks later, the court denied the District’s motion to alter
or amend the 2016 Order because the stay was in place and the
District’s appeal of the 2016 Order was already pending in this
court. Id., ORDER DENYING MOTION TO AMEND, ECF No.
2141 (D.D.C. June 2, 2016). Finally, on July 12, 2016, the
district court granted in part Plaintiffs’ motion to narrow the
stay entered in May, causing portions of the 2016 Order to go
into immediate effect. Id., ORDER GRANTING IN PART
MOTION TO MODIFY STAY, ECF No. 2150 (D.D.C. July 12,
2016). The District appealed the district court’s April 4th,
June 2nd, and July 12th Orders separately, and we consolidated
the three appeals.

                              II

     The district court exercised jurisdiction over the class
action under 28 U.S.C. § 1331, and we have jurisdiction over
the district court’s decision granting or modifying a consent
decree under 28 U.S.C. § 1292(a)(1).

     We generally review orders on Rule 60(b) motions for an
abuse of discretion, Twelve John Does v. District of Columbia,
841 F.2d 1133, 1138 (D.C. Cir. 1988), unless the decision is
“rooted in an error of law,” id. at 1138, in which case our
review is de novo, see, e.g., Smith v. Mallick, 514 F.3d 48, 50
(D.C. Cir. 2008).
                               15
                               III

     There is a critical difference between a district court’s
power to modify an ongoing consent decree and its authority to
impose a new injunction. By trying to force the square peg of
a new injunction into the round hole of modification, the
district court impermissibly crossed that line.

     An injunction is an exceptional form of relief. Monsanto
Co. v. Geertson Seed Farms, 561 U.S. 139, 165–166 (2010).
Doubly so when the judicial branch undertakes to restructure
the operations of an executive branch of government and to
superintend its operations on an ongoing basis. See Horne v.
Flores, 557 U.S. 433, 449 (2009) (“Injunctions of this sort bind
state and local officials to the policy preferences of their
predecessors and may thereby ‘improperly deprive future
officials of their designated legislative and executive
powers.’”) (quoting Frew, 540 U.S. at 441); Rizzo v. Goode,
423 U.S. 362, 379 (1976) (“[In] a system of federal courts
representing the Nation, subsisting side by side with 50 state
judicial, legislative, and executive branches, appropriate
consideration must be given to principles of federalism in
determining the availability and scope of equitable relief.”).

     Ordinarily, to obtain a running structural injunction, the
plaintiff bears the burden of proving both the facts that warrant
such intrusive relief and that (i) the plaintiff(s) suffered an
irreparable injury, (ii) traditional legal remedies cannot redress
the injury, (iii) the balance of hardships between the parties
justifies extraordinary relief, and (iv) the injunction is not
counter to the public interest. See, e.g., eBay Inc. v.
MercExchange, LLC, 547 U.S. 388, 391 (2006); Chaplaincy of
Full Gospel Churches v. England, 454 F.3d 290, 297 (D.C. Cir.
2006).
                               16
     The standard for obtaining a consent decree is somewhat
less demanding, but that is because it depends centrally on the
parties’ mutually agreed resolution of a legal dispute. Local
93, Int’l Ass’n of Firefighters v. City of Cleveland, 478 U.S.
501, 521–522, 525 (1986). To have their agreement ratified
by a court as a consent decree, the decree’s terms must “spring
from, and serve to resolve, a dispute within the court’s subject-
matter jurisdiction; must come within the general scope of the
case made by the pleadings; and must further the objectives of
the law upon which the complaint was based.” Frew, 540 U.S.
at 437.

     When an injunction or consent decree has been entered as
a final judgment, the district court retains the authority under
Federal Rule of Civil Procedure 60(b) to provide “[r]elief from
[the] Judgment” if, as relevant here, “applying it prospectively
is no longer equitable,” or “any other reason * * * justifies
relief” from the injunctive order. FED. R. CIV. P. 60 (title) &
60(b)(5) & (6). Rule 60(b)’s standard is a “flexible” one.
Rufo, 502 U.S. at 393; see Horne, 557 U.S. at 450–451. Still,
because exercise of the court’s power under Rule 60(b) reopens
a final judgment, the party requesting modification bears the
burden of proving that “a significant change in
circumstances”—whether factual or legal—justifies revision of
the order. Rufo, 502 U.S. at 383; see id. at 384. Any
adjustment of the order must be “suitably tailored to the
changed circumstance[s],” id. at 383, 391, and a court “should
do no more” than is necessary to “resolve the problems created
by the change in circumstances,” id. at 391.

     As Rule 60(b)’s title indicates, the overwhelming majority
of motions to modify the terms of a consent decree are filed by
the enjoined party seeking “relief from” the court’s judgment.
That is not to say that such Rule 60(b) motions can never be
filed by the plaintiff seeking to enforce the terms of the
                               17
injunction. We have previously recognized that a court’s
“broad[] and flexible” equitable powers, which Rule 60(b)
codifies, may allow a district court to “tighten [a] decree” as
well. Western Elec., 46 F.3d at 1202. That makes sense. A
district court must retain the authority to prevent evasion and
ensure effectuation of the order it entered. But any such
fortification of the injunction’s terms must be in service of the
consent decree’s original “intended result.” Id.

     When a plaintiff seeks to enhance a consent decree’s
terms, courts must be careful to ensure that the new injunctive
terms give effect to and enforce the operative terms of the
original consent decree. Courts may not, under the guise of
modification, impose entirely new injunctive relief. That
practice would end run the demanding standards for obtaining
injunctive relief in the first instance, would deny the enjoined
party the contractual bargain it struck in agreeing to the consent
decree at the time of its entry, and would destroy the
predictability and stability that final judgments are meant to
provide. Frew, 540 U.S. at 437; United States v. Armour &
Co., 402 U.S. 673, 682 (1971) (“[T]he scope of a consent
decree must be discerned within its four corners, and not by
reference to what might satisfy the purposes of one of the
parties to it.”).

    Undoubtedly in some cases, the line between the
permissible tautening of an injunction’s terms and the
impermissible imposition of a new injunction will be difficult
to discern. Not so here. This injunction comes as an
injunction.

     First, the district court’s opinion admits as much. The
decision announced that it was imposing “additional injunctive
relief, based on the new factual circumstances,” 2016 Order,
177 F. Supp. 3d at 441 (emphases in original), arising from the
                               18
District’s asserted violations of a new law—the Affordable
Care Act—that did not even exist at the time the Consent
Decree was entered, see id. at 440. Nor was the district court’s
order aimed at enforcing a point of relevant overlap between
the longstanding Medicaid statute and the new Affordable Care
Act. As the district court previously found, the two renewal
schemes are “apples and oranges,” and “there is simply no
comparison between the statutory framework[s]” because the
Affordable Care Act worked “almost a seismic” change in the
District’s legal obligations. 2013 Termination Order, 991 F.
Supp. 2d at 37. Imposing a new structural injunction based on
new facts found to demonstrate a violation of a whole new
statute—none of which were adjudicated within the original
Consent Decree, let alone consensually agreed to by the
District—is out of Rule 60(b)’s bounds. See Pigford v.
Veneman, 292 F.3d 918, 927 (D.C. Cir. 2002) (“Whatever
tailoring method the district court ultimately adopts * * * it
must preserve the essence of the parties’ bargain[.]”) (internal
citation omitted).

    In that same vein, it bears noting that the Plaintiffs
themselves originally sought a brand new preliminary
injunction to obtain the relief they wanted. It was not until
almost three months later, after their preliminary injunction
motion had been fully briefed, that the Plaintiffs decided to try
the Rule 60(b) route. As it turns out, their first instinct that
they were seeking a new injunction was the correct one.

     Second, the district court’s order provided relief for
Subclasses of Plaintiffs and corresponding sections of the
Consent Decree that had already been vacated or terminated.
The new injunctive obligations sought to enforce compliance
with the Affordable Care Act’s provisions governing the initial
eligibility for and renewal of Medicaid eligibility. 2016
Order, 177 F. Supp. 3d at 443–444. But the Consent Decree’s
                              19
Subclasses for Medicaid eligibility (Subclasses II and IV) were
“[v]acate[d],” 2009 Vacatur Order, and the district court’s
supervision “ended,” No. 93-452, CONSENT MOTION TO
VACATE SECTIONS II AND IV, ECF No. 1443 at 6. Likewise,
in 2013, the district court “terminat[ed]” the Consent Decree’s
Medicaid Renewal Provisions, and “relieved” the District of
any forward-going compliance obligation under the Consent
Decree. 2013 Termination Order, 991 F. Supp. 2d at 39.
Whatever the scope of a district court’s modification authority
under Rule 60(b), it cannot resurrect vacated and terminated
provisions as a vehicle for imposing novel obligations under a
new law based on new facts.

     The district court insisted that its order did not revive
closed aspects of the Consent Decree, but instead gave effect
to the “only [executory] portions” of the Consent Decree still
“in force”—the Early Childhood Provisions governing
notification for and the delivery of Early Childhood Services.
2016 Order, 177 F. Supp. 3d at 426. The court reasoned that
children must be eligible for Medicaid before they can receive
such services. True enough. But the Consent Decree never
contained an Early Childhood eligibility or renewal Subclass
or corresponding sections of the Consent Decree. The Early
Childhood Service Subclass, and the relevant provisions of the
Consent Decree, were expressly limited to Medicaid
recipients—that is, individuals who had already been
determined to be eligible for Medicaid benefits. J.A. 271–
272, 280. All issues concerning eligibility determination and
redetermination matters were governed by the terminated
Provisions. None of those Provisions continued in effect at
the time of the district court’s latest injunctive order.

    The court’s order also applies unqualifiedly to all
Medicaid applicants and beneficiaries seeking renewal,
without regard to whether they are children or have children.
                               20
The order, in other words, based a remedy of classwide
structural reform on anecdotal evidence and individual
testimonies, only a subset of which implicated the children for
whose benefit the Early Child Services exist. Indeed, despite
a lengthy recitation of Affordable Care Act implementation
issues culled from a voluminous record, the district court cited
only four instances where the putative Medicaid recipients
even had eligible children. See 2016 Order, 177 F. Supp. 3d
at 427–437.

     The district court’s new injunctive obligations, in short,
have no anchor in the remaining executory portions of the
Consent Decree and seek to provide benefits to many
individuals wholly outside the remaining operative Subclass.
Writing new injunctive obligations governing eligibility and
renewal into Consent Decree provisions that never addressed
those matters and extending the protections to individuals
never included within the corresponding Subclass would turn
the power to modify a consent decree into an injunctive blank
check. “Who would sign a consent decree if district courts
had free-ranging interpretive or enforcement authority
untethered from the decree’s negotiated terms?” Pigford, 292
F.3d at 925.

     Third, and finally, this case vividly illustrates the hazards
of an uncabined conception of Rule 60(b) modification. The
district court imposed brand new injunctive commands on
governmental operations without any of the ordinary
protections for such exceptional relief. The district court
resolved factual disputes in the record against the District. See
2016 Order, 177 F. Supp. 3d at 430, 441–443. The court then
imposed the burden on the District to disprove the existence of
a problem in need of classwide structural relief. See id. at
441–442. The court, in fact, acknowledged that, at the time of
its new order, the District had made impressive progress in
                               21
improving its systems and that there were “zero individuals” in
the case-processing backlog. Id. at 428. The district court
nonetheless ruled that “individual errors combine to form
systemic problems.” Id. at 430.

     Yet no such showing of a persisting structural breakdown
was made on this record. The court made no factual finding
of a pattern or high volume of eligibility or renewal delays.
Instead, the district court faulted the District for not “entirely
remediat[ing]” the problems arising from the transition to the
Affordable Care Act. Id. (emphasis added). But a local
government cannot be subjected to ongoing classwide
structural relief simply because a problem has not been 100%
eradicated. See Lewis v. Casey, 518 U.S. 343, 349 (1996)
(“[T]he court’s failure to identify anything more than isolated
instances of actual injury renders its finding of a systemic []
violation invalid.”).

     Even crediting the district court’s finding of a handful of
individual processing errors by the District—disputed facts that
were resolved without a hearing or discovery—the district
court’s assertion that it could not “separate individual
mistakes” from “systemic” ones, 2016 Order, 177 F. Supp. 3d
at 437, admits the problem. Expansive, classwide structural
relief that judicially superintends local government operations
cannot issue based on a factual predicate consisting only of
one-off errors that have, at best, a marginal connection to the
only remaining executory portions of the Consent Decree.
The burden was on the Plaintiffs to prove the existence of a
continuing and widespread problem. By shoehorning the
Plaintiffs’ new injunction into a Rule 60(b) modification, the
district court evaded that proof problem, finding it sufficient to
enter a sweeping injunction just because it had “no assurance”
that already-solved problems “w[ould] not arise again.” Id. at
441. That gets Rule 60(b) exactly backwards. See Horne,
                               22
557 U.S. at 450 (“If a durable remedy has been implemented,
continued enforcement of the order is not only unnecessary, but
improper.”).

                           *****

     The district court’s imposition of sweeping new injunctive
obligations to redress new factual problems arising under a new
law and providing relief under no longer operative provisions
of the Consent Decree cannot be forced into the mold of a Rule
60(b) modification. For the foregoing reasons, we reverse the
orders of the district court, vacate the modification, and remand
for further proceedings consistent with this opinion.

                                                    So ordered.